Citation Nr: 1706336	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC).
.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.  The Veteran died on September [redacted], 2012 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for the cause of the Veteran's death and entitlement to DIC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the AOJ to make a determination in the first instance regarding whether the appellant is eligible to substitute for the deceased Veteran in the intertwined claims for entitlement to service connection for asbestosis, rectal cancer, and metastatic rectal cancer to the lungs as due to asbestos exposure.  

In July 2012, the Veteran perfected an appeal for entitlement to service connection for disabilities associated with asbestos exposure.  The appeal was dismissed by the RO due to the death of the Veteran in September 2012.  The dismissal of the Veteran's appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  
The appellant in this case filed a claim for DIC, Death Pension, and Accrued Benefits (VA Form 21-534) in March 2013, less than a year after the death of the Veteran.  Receipt of a VA Form 21-534 is to be accepted as both a claim for DIC and a substitution request.  38 C.F.R. § 3.1010(c)(2) (2016).  If the appellant is accepted as a substitute for the Veteran with respect to the claims for service connection for disabilities associated with asbestos exposure, she may continue the claims on behalf of the Veteran and receive payment of any benefits ultimately awarded.  38 C.F.R. § 3.1010(a).  The Board may not decide whether the appellant may substitute for the Veteran regarding the claims for service connection, such determinations must be made in the first instance by the AOJ.  38 C.F.R. § 3.1010(e).

The AOJ has not considered whether the appellant may be substituted for the Veteran in the appeal for service connection.  The claims for DIC and the cause of the Veteran's death are inextricably intertwined with the question of substitution and therefore must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper with respect to the claims for entitlement to service connection for asbestosis and rectal cancer and metastatic rectal cancer to the lungs as due to asbestos exposure.  

2.  If the request for substitution is denied, the AOJ should readjudicate the claims for entitlement to accrued benefits with specific consideration of the claims for asbestosis and rectal cancer and metastatic rectal cancer to the lungs as due to asbestos exposure.  The AOJ should then return the claims file to the Board for adjudication of the claims for entitlement to DIC and the cause of the Veteran's death. 

3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary and should readjudicate the claims based on substitution.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

